ORDER
PER CURIAM.
In this jury-tried case, Defendant appeals after his conviction of burglary in the second degree, § 569.170.1 The trial court sentenced Defendant as a prior and persistent offender, §§ 558.016 and 558.019, to ten years’ imprisonment. Defendant alleges the trial court erred in denying his motion for acquittal. An extended opinion would have no precedential value. The parties have *17been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursu-ant to Rule 30.25(b).

. All cites are to RSMo 1994.